Citation Nr: 1613376	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-45 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Service connection for bilateral knee disorders, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In June 2014, the Board reopened and remanded the issue of service connection on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain outstanding VA treatment (medical) records, and to provide a VA examination.  This was accomplished, and the Board finds that the AOJ substantially complied with the June 2014 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).    
 

FINDINGS OF FACT

1. The Veteran has a current disability of bilateral knee osteoarthritis.

2. The Veteran has had continuous symptoms of bilateral knee osteoarthritis since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral knee osteoarthritis have been met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for bilateral knee osteoarthritis, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Osteoarthritis - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for bilateral knee disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease, such as osteoarthritis (as a form of arthritis), has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and osteoarthritis (as a form of arthritis) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection is warranted because bilateral knee disorders began in service and have been continuous since service, and that the service-connected shin splints and pes planus disabilities have aggravated post-service knee injuries, causing them to worsen beyond their natural progression.  See, e.g., January 2009 VA Form 21-4138; January 2011 VA Form 21-4138; February 2016 informal hearing presentation.  Service treatment records show complaints of left knee pain in May 1982 and April 1983, but do not show complaints pertaining to the right knee. 

The Board finds that the Veteran has a current disability of bilateral knee osteoarthritis.  The August 2014 VA examination report shows a diagnosis of bilateral knee osteoarthritis. 

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current bilateral knee osteoarthritis were continuous after service separation.  Evidence weighing in favor of such finding includes the Veteran's statements that he has had bilateral knee pain since service.  The Veteran also submitted three buddy statements in support of the assertions of continuous post-service knee symptoms.  In an April 2012 statement, C.B. stated that she has known the Veteran since high school, and that he has often mentioned that he has had knee problems since service.  In an April 2012 statement, M.B. reported that he has known the Veteran since 1977, that the Veteran started complaining of knee problems after he returned from Korea in 1982, that the Veteran had seen signs of knee swelling on many occasions, and that the Veteran has continued to have knee pain and swelling since service.  In April 2012, K.R. stated that she has known the Veteran since the seventies, that the Veteran had knee problems after returning from Korea, and that she observed the Veteran's knee swelling on many occasions, especially after running.  A March 1986 post-service report of medical history shows that the Veteran reported swollen or painful joints, but the report indicated that this was due to shin splints.  

Evidence weighing against a finding of continuous symptoms of bilateral knee osteoarthritis since service includes the absence of complaints of or treatment for knee problems until January 1988 (post-service injury to the right knee) and January 1996 (post-service injury to the left knee).  Moreover, a March 1986 post-service examination report shows a normal clinical evaluation of the lower extremities.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that symptoms of bilateral knee osteoarthritis have been continuous since service separation.  

The record contains an August 2014 VA examination report with a negative nexus medical opinion with respect to the relationship between the current bilateral knee osteoarthritis and active service; however, because the evidence shows that symptoms of bilateral knee osteoarthritis have been continuous since service, such medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a presumptive basis because of continuous symptoms of bilateral knee osteoarthritis since service rather than on a relationship (or nexus) between the current bilateral knee osteoarthritis and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Accordingly, based on these "continuous" post-service bilateral knee osteoarthritis symptoms, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for bilateral knee osteoarthritis under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the claim for service connection for bilateral knee osteoarthritis on a presumptive theory of service connection, all other theories of entitlement are rendered moot.


ORDER

Service connection for bilateral knee osteoarthritis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


